DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-20 recite “deactivate the second wireless interface”. The specification does not appear to support this limitation.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20140087752) in view of Yoon (US 20150235052) and Waung (US 20110028085). 
In regards to claims 1, 8 and 14, Zhu discloses a device, an apparatus and a non-transitory memory element comprising: 
a first wireless interface (Zhu Fig. 2 Item 206) configured to facilitate wireless communications according to a first wireless communication protocol; 
a second wireless interface (Zhu Fig. 2 Item 236) configured to facilitate wireless communications according to a second wireless communication protocol, wherein the second wireless interface operates at a relatively higher power (Zhu Fig. 2 Item 236 note: Wi-Fi uses higher power than Bluetooth) than the first wireless interface; and 
a processing element (Zhu Fig. 2 Item 106) communicatively coupled to the first wireless interface and to the second wireless interface, and configured to cause the device to: scan, using the first wireless interface (Zhu Abstract note: this reads on Bluetooth signal scan), for one or more other devices (Zhu Fig. 1 Items 102, 104); 
Zhu fails teach activate the second wireless interface in response to the scan indicating that a second device is within effective communication range of the device. However, Yoon discloses activate the second wireless interface (Yoon paragraph 0039, 0050, 0070 note: this reads on Wi-Fi) in response to the scan indicating that a second device is within effective communication range (Yoon paragraph 0050 note: this reads on within threshold range) of the device (Yoon paragraph 0050 note: this reads on 
Zhu and Yoon fail to teach deactivate the second wireless interface; activate the previously deactivated second wireless interface. However, Waung discloses deactivate the second wireless interface; activate the previously deactivated second wireless interface (Waung paragraph 0047-0049 note: this reads on deactivate Bluetooth or WiFi, then reactivate Bluetooth or WiFi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Waung’s wireless interface in Zhu’s device for reducing power consumption (Waung paragraph 0004).
In regards to claim 2, Zhu in view of Yoon and Waung discloses a device as described above. Zhu in view of Yoon and Waung further discloses the processing element is configured to further cause the device to use the first wireless interface to establish a wireless connection with the second device (Zhu Fig. 1 note this reads on Bluetooth connection with other Bluetooth sources 104).
In regards to claims 3, 9 and 15, Zhu in view of Yoon and Waung discloses a device, an apparatus and a non-transitory memory element as described above. Zhu in view of Yoon and Waung further discloses the device to establish the wireless connection with the second device in response to the device coming within effective communication range (Yoon paragraph 0050 note: this reads on threshold range) of the second device.
In regards to claims 4, 10 and 16, Zhu in view of Yoon and Waung discloses a device, an apparatus and a non-transitory memory element as described above. Zhu in view of Yoon and Waung further discloses the processing element is configured to further cause the device to: use the first wireless interface to transmit, to the second device, one or more of: an indication of a type of information the device is to receive from the second device (Yoon paragraph 0050 note: this reads on AP 
In regards to claim 20, Zhu in view of Yoon and Waung discloses a non-transitory memory element as described above. Zhu in view of Yoon and Waung further discloses the first wireless interface comprises a BLUETOOTHTM Low Energy interface (Yoon paragraph 0039) and the second wireless interface comprises one of a BLUETOOTHTM interface or a Wi-Fi interface (Zhu Fig. 2 Item 236).
Claims 5-7, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yoon and Waung as applied to claims 1, 8 and 14 above, and further in view of Kumar (US 20150351010). 
In regards to claims 5, 11 and 17, Zhu in view of Yoon and Waung discloses a device, an apparatus and a non-transitory memory element as described above. Zhu in view of Yoon and Waung fails to teach the processing element is configured to further cause the device to receive scanning information from the second device, wherein the scanning information is associated with wireless scanning for one more other devices performed by the second device. However, Kumar discloses the processing element is configured to further cause the device (Kumar paragraph 0043 note: this reads on STA 110) to receive scanning information (Kumar paragraph 0043 note: STA 110 receive scanning information from STA 108) from the second device (Kumar paragraph 0043 note: this reads on STA 108)), wherein the scanning information is associated with wireless scanning for one more other devices (Kumar paragraph 0043 note: this reads on AP 102, 104 and 106) performed by the second device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kumar’s scanning information in Zhu in view of Yoon’s device for minimizing the amount of energy used by a wireless communications device (Kumar paragraph 0003).
In regards to claims 5, 11 and 18, Zhu in view of Yoon and Kumar discloses a device, an apparatus and a non-transitory memory element as described above. Zhu in view of Yoon, Waung and 
In regards to claims 6, 12 and 19, Zhu in view of Yoon, Waung and Kumar discloses a device, an apparatus and a non-transitory memory element as described above. Zhu in view of Yoon and Kumar further discloses the processing element is configured to further cause the device to determine whether to conduct communications using the second wireless interface at least based on the scanning information (Yoon paragraph 0050).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10660037 in view of Waung (US 20110028085). Claims 1-20 of U.S. Patent No. 10660037 fails to teach deactivate the second wireless interface; activate the previously deactivated second wireless interface. However, Waung discloses deactivate the second wireless interface; activate the previously deactivated second wireless interface (Waung paragraph 0047-0049 note: this reads on deactivate Bluetooth or WiFi, then reactivate Bluetooth or WiFi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Waung’s wireless interface in Zhu’s device for reducing power consumption (Waung paragraph 0004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.